Exhibit 10.1

AMENDMENT AND AGREEMENT



This AMENDMENT AND AGREEMENT (this “Agreement”) is entered into and is effective
for all purposes as of December 31, 2011, by and between Yayi International
Inc., a Delaware corporation (the “Company”), and Euro Pacific Capital, Inc.
(the “Investor Representative”).

WHEREAS, on September 27, 2010, the Company consummated a $8,920,000 financing
(the “Offering”) with certain accredited investors (the “Investors”) whereby the
Company issued 892 units at $10,000 per unit, with each unit consisting of a
three-year, 9% convertible promissory note in the principal amount of $10,000
(collectively, the “Notes”) and a three-year Series F common stock purchase
warrant for the purchase of 1,250 shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”) at an exercise price of $2.50 per share
(collectively, the “Series F Warrants”);

WHEREAS, on September 27, 2010, in connection with the Offering, the Company
issued to the designees of the Investor Representative certain common stock
purchase warrants for the purchase of an aggregate of 312,200 shares of Common
Stock, containing terms identical to the Series F Warrants (the “Agent
Warrants”);

WHEREAS, on September 27, 2010, the Company entered into a certain Registration
Rights Agreement with the Investors and the Investor Representative (the
“Registration Rights Agreement”), pursuant to which the Company agreed to
register the shares of Common Stock issuable upon the conversion of the Notes
and the shares of Common Stock issuable upon the exercise of Series F
Warrants.  If the Company fails to cause the registration statement registering
the above securities (the “Registration Statement”) to be declared effective by
the Securities and Exchange Commission (the “Commission”) within 180 days after
the closing of the Offering (the “Effectiveness Date”), the Company would be
subject to liquidated damages in an amount up to 8% of the aggregate investment
amount paid by the Investors in the Offering (the “Liquidated Damages”);

WHEREAS, the Company failed to cause the Registration Statement to be declared
effective by the Commission on or before the Effectiveness Date;

WHEREAS, pursuant to Section 2.8 of that certain Securities Purchase Agreement,
dated September 27, 2010, among the Company, the Investors and the Investor
Representative (the “Purchase Agreement”), each Investor duly appointed the
Investor Representative as such Investor’s true and lawful agent and
attorney-in-fact to, among other matters, waive any terms and conditions of the
Purchase Agreement or any of the Transaction Documents (as defined in the
Purchase Agreement), including, but not limited to, waive any negative or
affirmative covenants of the Company contained in any of the Transaction
Documents (the “Power of Attorney”); and

WHEREAS, the Company and the Investor Representative, exercising the Power of
Attorney on behalf of the Investors, desire to amend certain provisions of the
Purchase Agreement, the Series F Warrants and the Agent Warrants on the terms
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and pursuant to the applicable
provisions of the Purchase Agreement, the parties hereby amend the Purchase
Agreement, the Series F Warrants and the Agent Warrants and otherwise agree as
follows:

--------------------------------------------------------------------------------





1.        Amendments.  The Investor Representative and the Company hereby amend
the Purchase Agreement, the Series F Warrants and Agent Warrants as follows:



(a)       The definition of “Series F Warrants” set forth in Section 1.1 of the
Purchase Agreement shall be deleted in its entirety and the following shall be
substituted in lieu thereof:



“Series F Warrants” means the Common Stock purchase warrants, in the form of
Exhibit E, issuable to each Investor at a Closing to purchase a number of shares
of Common Stock equal to 1,250 multiplied by the number of Units purchased by
such Investor at an exercise price of $0.24 per share.



(b)       The Initial Exercise Price Per Share set forth in the Series F
Warrants is hereby changed to $0.24.  



(c)       The Initial Exercise Price Per Share set forth in the Agent Warrants
is hereby changed to $0.24.



2.        Agreements.  In consideration of the amendments to the Purchase
Agreement, the Series F Warrants and the Agent Warrants implemented hereby, the
parties hereby agree as follows:

(a)  Conditioned upon the execution and performance by the parties of the
provisions of this Agreement, the Company shall have no obligation or liability
(past, present or future) to pay the Liquidated Damages pursuant to Section
2(e)(ii) of the Registration Rights Agreement due to the Company’s failure to
cause the Registration Statement to be declared effective by the Commission on
or before the Effectiveness Date.



3.        Ratification.  Except as expressly amended by this Agreement, the
terms and conditions of the Purchase Agreement, the Registration Rights
Agreement, the Series F Warrants and the Agent Warrants are hereby confirmed and
shall remain in full force and effect without impairment or modification.



4.        Power of Attorney.  The Investor Representative represents and
warrants that: (a) the Power of Attorney is in full force and effect as of the
date hereof; (b) it has, pursuant to the Power of Attorney, the full power and
authority to enter into this Agreement and to bind each of the Investors to the
terms and conditions hereof; and (c) has received no notice regarding and is not
otherwise aware that any Investor has revoked or modified, or sought or desires
to revoke or modify, the Power of Attorney with respect to such Investor or any
Investor.  The Investor Representative agrees to indemnify and hold harmless the
Company and its directors, officers, employees and agents from and against any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
to which such persons may become subject as a result of any breach of the
representation contained in this Section 4, and will reimburse any such persons
for all such amounts as they are incurred by such persons.

2

--------------------------------------------------------------------------------



5.        Conflict. In the event of any conflict between any of the Purchase
Agreement, the Registration Rights Agreement, the Series F Warrants or the Agent
Warrants and this Agreement, the terms of this Agreement shall govern.

6.        Binding Effect.  The parties acknowledge and agree that this Agreement
complies with all of the applicable terms and conditions of the Purchase
Agreement, the Registration Rights Agreement, the Series F Warrants and Agent
Warrants that are necessary to effect an amendment to the Purchase Agreement,
the Series F Warrants and the Agent Warrants and therefore, upon the execution
and delivery hereof by the parties, this Agreement shall have such binding
effect.

7.        Governing Law; Venue.  All questions concerning the construction,
validity, enforcement and interpretation of the this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HERETO (INCLUDING ITS AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

8.        Counterparts.  This Agreement may be executed in any number of
counterparts, in PDF format or by facsimile, each of which shall be deemed to be
an original, and all of which taken together shall constitute one and the same
instrument.

[Signature Page Follows]



3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on their behalf as of the date first above written.



 

YAYI INTERNATIONAL INC.

    By: /s/ Li Liu Name: Li Liu Title: President and CEO       EURO PACIFIC
CAPITAL, INC., as Investor Representative

and on behalf of the Agent Warrant holders

    By: /s/ Gordon McBean Name: Gordon McBean Title: President

